COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of H.M.O.L., a Child

Appellate case number:      01-17-00775-CV

Trial court case number:    2014-01564J

Trial court:                313th District Court of Harris County

       This appeal involves the termination of the parent-child relationship. Accordingly,
this Court is required to bring the appeal to final disposition within 180 days of October
9, 2017, the date the first notice of appeal was filed, so far as reasonably possible. See
TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app.
(Vernon 2013).
        The reporter’s record was due in this appeal on October 19, 2017. See TEX. R.
APP. P. 28.4, 35.1. After court reporter Rachel L. Gamez requested extensions of time to
file the reporter’s record, the reporter’s record was due to be filed no later than November
8, 2017, with no further extensions. Court reporter Rachel L. Gamez has filed volumes 1
through 5, 7, 8, and 10 through 20 of the 20-volume reporter’s record and court reporter
Monica Grassmuck has filed volume 6 of the reporter’s record. The reporter’s record
states, “Volume [9] reported by Deputy Court Reporter, Carla Davis.” Volume 9,
however, has not been filed. Accordingly, the Deputy Court Reporter, Carla Davis,
or substitute court reporter is ordered to file Volume 9 of the reporter’s record in
this appeal no later than MONDAY, NOVEMBER 27, 2017. See TEX. R. APP. P.
28.4(b), 35.3(c). No extensions will be granted.
      If volume 9 of the reporter’s record is not filed as directed, we may abate the
appeal and remand the case to the trial court to conduct a hearing to determine the
reason for the failure to file this portion of the reporter’s record in this appeal.
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   Acting individually    Acting for the Court

Date: November 14, 2017